Per CURIAM.
— This is an appeal from an order denying a new trial. The application is based upon the ground of newly discovered evidence. This application was made to the district court on the twenty-fifth day of April, 1901, and four years after the judgment of conviction against the defendant. The court properly denied the motion. The application for a new trial must, under the provisions of our Penal Code (Rev. Stats., sec. 7953), be made within ten days after verdict, unless the court or judge extends the time. This court has repeatedly held that applications for a new trial, in criminal actions, must be made within ten days after the verdict, unless the time for making the application is extended by order of *118court, and then must be made within the time so extended, else the application must be denied. (See State v. Smith, 5 Idaho, 291, 48 Pac. 1060; State v. Dupuis, 7 Idaho, 614, 65 Pac. 65; State v. Rice, 7 Idaho, 762, 66 Pac. 87.) In all litigation, both civil and criminal, controversies must at some time come to an end, and the judgments rendered by courts of competent jurisdiction settling actions or controversies between parties must at some time become a finality; hence our code provides, both in civil actions and in criminal actions, limited times in which motions for aI new trial may be made in the trial courts, and provides limited times within which the judgment rendered by the trial court may be reviewed, upon appeal, by the highest judicial tribunal in the state. It is self-evident that the statutes prescribing the modes and times within which new trials may be granted, both in civil and in criminal actions, are binding upon the courts, and that the statutes prescribing the time within which appeals may be had are also binding upon the courts. 'Now, this court would have to ignore these well-settled rules before it could reverse the order of the district court denying this application for a new trial. If the courts may, after the lapse of four years from the rendition of the verdict and judgment in a criminal action, ignore the provisions of our Penal Code, 'and grant a new trial upon the ground of newly discovered evidence, then they could do so forty years after the verdict. Such a rule, whether created by judicial action or by legislative enactment, would be prejudicial to the best interests of the state. Men convicted of the most heinous crimes, and who were justly sentenced to long terms of imprisonment, for the protection of the interests of society, could, in after years, when the witnesses for the state perchance were dead or removed from the state, move for a new trial on the ground of newly discovered evidence — evidence, perhaps, that is trumped up or manufactured for the purpose — and, being granted a new trial, would escape punishment, because the state would be powerless to again prove its case against the defendant. The conditions brought about by such a rule would be deplored by every citizen who respects the public peace and desires the preservation of law and good order.
*119The able and eloquent counsel for the appellant insists that under the provisions of our criminal laws, as they exist in this state to-day, A might be convicted of the crime of the murder •of B, and sentenced to a term of imprisonment for life, and one year afterward B might turn up alive and walk into the court which tried and sentenced A and that court would be powerless to grant to A a new trial. This contention of the able counsel is correct, but the picture which he presents is so overdrawn that there is no danger of its occurring one time in a thousand years.
Again, the case presented by this overdrawn picture presupposes the conviction of A without proof of the corpus delicti, which could hardly occur in any civilized country. But in the event of such case, while the power to grant relief does not rest with the courts, yet our constitution has vested the power of granting relief to another tribunal, to wit, the board of pardons.
For the foregoing reasons the appeal from said order is dismissed, this court having no jurisdiction to reverse the order denying the new trial demanded.